Citation Nr: 0014629	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  98-11 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for a right ankle disorder, 
claimed as secondary to service-connected residuals of a burn 
to the right lower leg.


REPRESENTATION

Appellant represented by:	Idaho Division of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active service from May 1980 to August 1985.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Boise, Idaho, Department of 
Veterans Affairs (VA) Regional Office (RO).  In connection 
with this appeal the veteran testified at a personal hearing 
in October 1998; a transcript of that hearing is associated 
with the claims file.



FINDINGS OF FACT

1.  The veteran is service connected for residuals of a 
third-degree burn to the right lower leg.

2.  A right ankle disorder, diagnosed as degenerative 
arthritis and/or chronic synovitis, is not related to the 
veteran's service-connected residuals of a burn to the right 
lower leg nor is any identified right ankle disorder 
otherwise related to service.



CONCLUSION OF LAW

A right ankle disorder, to include degenerative arthritis 
and/or synovitis, was not incurred in or aggravated by active 
service and was not caused or aggravated by service-connected 
disability.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 1155 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310(a) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Laws and Regulations

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as arthritis, become manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service.  38 U.S.C.A. §§ 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection is also warranted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  In the case of aggravation, such 
secondary disorder is compensable only to the degree of 
disability over and above the degree of disability that would 
exist without such aggravation.  38 C.F.R. § 3.310(a); Allen 
v. Brown, 7 Vet. App. 439, 448, 449 (1995).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Factual Background

Service medical records show that the veteran sustained a 
third-degree burn to his right lower leg in August 1983, with 
subsequent infection.  He was referred for physiotherapy and 
treated with antibiotics.  A service medical entry dated in 
October 1983 notes that the veteran was not satisfactorily 
responsive to physiotherapy.  There was no obvious evidence 
of infection at the burn site but there was evidence of 
cellulitis at that time.  Service medical records contain no 
further entries relevant to the veteran's right lower 
extremity burn and are absent notation of right ankle 
complaints or findings.  The report of discharge examination, 
dated in July 1985, shows that the lower extremities were 
clinically evaluated as normal.  

The RO received the veteran's claim for compensation benefits 
based on residuals of a lower extremity burn in December 
1996.  He complained of leg weakness, stating that it would 
give out on him if he worked too much.  

In March 1997 the veteran reported for a general medical VA 
examination.  He gave a history of having burned his leg in 
service, requiring skin grafting, and indicated he had had 
trouble moving his leg at the time of the burn.  The veteran 
complained of intermittent pain since service, and stated 
that he sometimes limped, sometimes could not stand due to 
pain, and had pain on the top of his right foot.  Examination 
revealed a scar over the anterior surface overlying the tibia 
of the right leg, in the lower third of the leg, a three-by-
two inch, light-colored dense scar in the lower right 
extremity.  The examiner also noted a two-by-one inch, 
slightly hyperpigmented scar.  The examiner assessed a scar 
secondary to a right leg burn with chronic pain. 

A VA progress note dated in January 1998 notes evaluation of 
the veteran for a problem with his "leg giving out."  The 
veteran gave a history of incurring a severe, third-degree 
burn to his right lateral lower leg in service, with several 
skin grafts.  The veteran indicated that one or two years 
prior to evaluation he had problems with his "leg giving 
out," appearing to be episodes of right ankle inversion.  
Examination revealed evidence of scarring and prior skin 
grafting on the right lower leg.  The right talar and 
subtalar motion were stated to be essentially normal with the 
exception of some possible slight increased inversion of the 
right subtalar joint.  The examiner stated that the veteran 
probably had normal strength on both ankles on dorsiflexion 
and plantar flexion and seemed to have normal inversion.  The 
examiner noted some very mild weakness of eversion of the 
right ankle.

The veteran's gait was stated to be generally normal.  The 
impression was that the veteran had no underlying significant 
arthritis and did not have inflammatory arthritis.  The 
examiner stated that "As best I can tell, what he is 
complaining about is episodes weakness of eversion of his 
right ankle with resulting inversions.  I suspect that this 
is indeed related to his prior burn and the subsequent skin 
grafting.  This seems to have resulted in mild weakness of 
eversion of the right ankle."  

In February 1998, the veteran underwent VA evaluation for his 
right lower leg complaints.  His claims file was not 
available for review.  The examiner noted in-service 
treatment and evaluation for right lower extremity burns 
without evaluation of the right ankle.  The veteran 
complained of right ankle pain developing approximately three 
years earlier.  He reported episodes of his right ankle 
giving way, or locking.

Examination revealed that the veteran favored his right 
ankle.  There was a valgus deformity on the right with 
standing.  There was tenderness to palpation over the distal 
right tibia.  The examiner noted being unable to ascertain 
any marked scar formation.  X-rays showed a normal right 
ankle.  The impression was degenerative joint disease of the 
right ankle and status post burn, right lower leg, stable.  
The examiner commented that it was difficult to determine if 
the veteran suffered an ankle injury during the time of this 
burn but that "typically with a second degree burn and no 
history of infection, the joint would not be involved."

In May 1998 the veteran again appeared for a VA examination.  
That examiner noted that the veteran was treated in service 
with dressing changes, whirlpool treatment and massage for 
approximately one year but did not undergo any skin grating.  
The examiner noted such by history  as the claims file was 
not available.  The diagnoses were degenerative joint disease 
of the right ankle and status post burn of the right lower 
leg, stable.  The examiner commented that it was difficult to 
determine if the veteran suffered an ankle injury coincident 
with hie burn and that it was unknown if the veteran was 
evaluated or had right ankle problems at that time.  The 
examiner did note that the veteran's burn was nowhere near 
his ankle, but rather 12 centimeters proximal to the ankle 
and that "the burn itself is not the cause of the veteran's 
ankle problems.  However, as previously stated, he may have 
injured the ankle at the time he suffered the burn."

In October 1998 the veteran testified at a personal hearing.  
He complained of pain in his leg, and reported weakness in 
that his leg would sometimes give out underneath him.  He 
stated that he required almost two years of therapy for his 
leg burn.  The veteran indicated that he was unsure whether 
he had had any skin grafts, but denied any hospitalization.  
He reported that he went to therapy due to infection.  

The veteran presented for a VA examination in December 1998.  
He advised the examiner that he did not recall any orthopedic 
difficulty before the military and that he was well until 
sustaining a  hot water burn during service.  The veteran 
indicated that he was hospitalized for about one day and had 
some change of dressings for a while afterward.  The veteran 
also indicated that he had some skin grafts, "but that seems 
rather unlikely."  The examiner noted that the veteran 
"apparently went through some sort of prolonged treatment."  
The veteran reported chronic ankle pain and instability after 
the burns.  The veteran reported an increased in symptoms in 
1995.  The veteran complained of symptoms such as weakness, 
numbness, pain, and collapsing.

The examiner noted a faint well-healed scar was noted on the 
right lower leg, anterolaterally, of which the lower edge was 
4.5 inches proximal to the tip of the lateral malleolus.  It 
was noted that skin features were still visible with moderate 
tenderness and that such was probably a second degree burn  
There was some slight irregularity of underlying tissues 
noted on palpation.  There was also moderate tenderness 
noted.  The examiner also noted that shoe wear showed no 
significant right lower extremity favoring.  The examiner 
further noted a history of right ankle pain and instability 
that had persisted and worsened in 1995, with associated 
collapsing symptoms.  The examiner stated that the continued 
pain and instability was diagnosed as chronic synovitis plus 
early degenerative arthritis secondary to easy spraining 
secondary to ligament laxity.  The examiner concluded that 
this was not related to the burn.

The examiner reviewed the claims file and noted no skin 
grafting was mentioned in service records.   The examiner 
specifically indicated that the veteran's complaints of 
numbness probably did not relate to his burn and that there 
were no orthopedic problems secondary to the burn.  He 
elaborated that the numbness was probably due to peripheral 
nerve irritation, which was probably not related to the burn.  
He noted that he could find no current neurologic problems 
related to the burn.  The examiner then stated that the 
veteran did develop right ankle symptoms at about the same 
time as the burn and that "it is probable that these ankle 
symptoms related to military because they started in 
military.  Some of the early symptoms at the ankle joint 
might have been referred pain from the burn.  The present 
problem is predominantly not related to the burn."

Analysis

Generally, in order for a claim to be well grounded, there 
must be (1) a medical diagnosis of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Epps, 126 F.3d at 
1468; Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In this case, the claims folder contains a medical opinion 
that the veteran has right ankle disability, manifested by 
eversion weakness, that is related to his in-service burn to 
the right lower extremity and treatment therefore.  Medical 
evidence in the claims file attributes such weakness to a 
diagnosis of synovitis.  Thus, the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. §  5107.  See also 
Hensley v. West,  No. 99-7029 (Fed. Cir. May 12, 2000) (the 
standard for establishing a well-grounded claim has been 
described as very low).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107 to assist the 
claimant in developing the facts pertinent to the claim.  See 
also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998).  The Board is satisfied that all 
relevant and available facts have been properly developed in 
this case.  The veteran has been examined by the VA in 
connection with his claim and has had opportunity to testify 
at a hearing.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  Thus no 
further assistance is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107.

Once a claim is found to be well grounded, the presumptions 
of credibility and entitlement of the evidence to full weight 
no longer apply.  In the adjudication that follows a finding 
of well groundedness, the Board must determine, as a question 
of fact, both the weight and credibility of the evidence.  
Equal weight is not accorded to each piece of material 
contained in a record; every item of evidence does not have 
the same probative value.  The Board must account for the 
evidence which it finds to be persuasive or unpersuasive, 
analyze the credibility and probative value of all material 
evidence submitted by and on behalf of a claimant, and 
provide the reasons for its rejection of any such evidence.  
See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 
7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 
3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 
621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 
(1991).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991).  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Board begins by noting that the veteran's service medical 
records are completely negative for notation of any 
complaints, findings or diagnoses pertinent to the right 
ankle, to include the report of examination at discharge so 
as to show identification of a chronic right ankle disability 
in service.  Nor is there competent evidence of right ankle 
arthritis within the initial post-service year to warrant 
presumptive service connection.  See 38 C.F.R. §§ 3.303(a), 
(b), 3.307, 3.309.

In connection with his claim for VA benefits, first brought 
many years after service discharge, the veteran complained of 
residuals from his right lower extremity burn to include pain 
and weakness.  Later he has complained of a "giving way" of 
his right ankle.  The veteran is service-connected for 
residuals of a burn to the right lower extremity, 
characterized as pain and symptomatic scarring.  He claims 
that his right ankle weakness is related to his lower leg 
burn.  See 38 C.F.R. § 3.310(a).

Here the Board will address the medical opinions of record 
addressing whether a relationship exists between right ankle 
weakness and the veteran's period of service or his service-
connected right lower extremity burn residuals.  First, the 
Board notes the January 1998 VA progress note, which 
concluded that the veteran was experiencing episodes of 
eversion weakness in the right ankle.  The examining 
physician did not provide a diagnostic label for such 
weakness, rather noting such as a manifestation or symptom.  

The Court has held that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not, in and 
of itself, constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999).  By analogy, weakness is a symptom or 
manifestation only, not a disease entity.  

In any case, the January 1998 physician stated that the 
veteran's weakness was related to his burn "and the 
subsequent skin grafting." (emphasis added).  However, a 
review of the veteran's service medical records, and the 
veteran's own testimony, does not show that he in fact 
underwent any skin grafting subsequent to his burn.  In his 
statements, to include at the time of his hearing, the 
veteran denied hospitalization for his burn beyond the 
initial day of treatment, and rather has reported treatment 
with whirlpools, bandaging, etc.  The December 1998 examiner 
reviewed the claims file and noted that it did not appear the 
veteran had had any skin grafting.  The January 1998 progress 
note does not reflect that the physician evaluating the 
veteran at that time had access to his claims file or service 
medical records.  The Court has held that the weight of a 
medical opinion is diminished where that opinion is based on 
an inaccurate factual premise.  See Reonal v. Brown, 
5 Vet. App. 548 (1993).  Nor is the Board bound to accept 
medical opinions which are based on history supplied by the 
veteran where that history is unsupported by the medical 
evidence.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. 
Brown, 5 Vet. App. 229 (1993); Reonal, op. cit.; and Guimond 
v. Brown, 6 Vet. App. 69 (1993).  Accordingly, the Board 
affords little weight to the January 1998 opinion.

Next, the Board notes that in February and May 1998 the 
veteran was examined by VA in connection with his claim.  
Both examiners concluded that the veteran's burn was not the 
cause of his ankle problems.  Those examiners cited the lack 
of apparent evaluation in service for ankle complaints, based 
on the veteran's history, and also noted that the placement 
of the burn and the treatment for such burn would not have 
involved the joint.  Those examiners in effect allowed for a 
relationship between current right ankle problems and service 
only if the veteran had suffered injury to the ankle during 
service coincident with the burn.  A review of the veteran's 
service records reveals no in-service ankle injury, nor does 
the veteran contend such.  Thus, the February and May 1998 
examination results are against a relationship between the 
burn itself and the veteran's ankle problems and do not 
support a grant of service connection for a right ankle 
disorder.

Finally, the Board has carefully considered the opinion 
offered in connection with VA examination in December 1998.  
That examiner had access to and cited review of the claims 
file, to include service medical records.  The VA examiner 
specifically ruled out a relationship between the veteran's 
complaints of numbness and service or service-connected 
disability, and generally stated that there were no 
orthopedic problems that had resulted from the veteran's 
burn.  The examiner noted that the veteran complained of 
ankle pain and instability beginning in service coincident 
with the burn and persisting to date.  The Court has held 
that lay observations of symptomatology are pertinent to the 
development of a claim of service connection, if corroborated 
by medical evidence.  See Rhodes v. Brown, 4 Vet. App. 124, 
126-127 (1993).

In this case, the veteran's ankle symptoms over the years are 
not corroborated by medical evidence.  In any case, medical 
evidence is required to demonstrate a relationship between a 
present right ankle disability and the continuity of 
symptomatology as the identified ankle disabilities in this 
case, i.e., synovitis and/or arthritis, are not such that a 
lay person may observe.  Clyburn v. West, 12 Vet. App. 296, 
302 (1999); Savage v. Gober, 10 Vet. App. 289 (1997); Clyburn 
v. West, 12 Vet. App. 296 (1999).  As the record does not 
reflect that the veteran possesses a recognized degree of 
medical knowledge, his own opinions on medical diagnoses or 
causation are not competent.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

The December 1998 VA examiner conceded that the veteran's 
complained of in-service ankle symptoms were probably related 
to the military and might have been referred pain from his 
burn.  However, the examiner did not identify a diagnosis for 
ankle problems existing in service.  The examiner diagnosed 
current ankle symptoms as chronic synovitis plus early 
degenerative arthritis secondary to easy spraining secondary 
to ligament laxity.  The examiner concluded that the ligament 
laxity of the right ankle, or specifically the diagnoses of 
synovitis or arthritis, were unrelated to the veteran's 
period of service or to his service-connected burn, but 
rather concluded that the veteran's present problem was 
predominately not related to his lower extremity burn.  Again 
the Board emphasizes the lack of evidence of any in-service 
ankle injury or notation of any ankle complaints during 
service or for many years thereafter and the fact that the 
medical evidence of record is consistent in showing no joint 
involvement coincident with the veteran's burn injury.  

In sum, the Board finds most probative the medical evidence 
reflecting the absence of any ankle injury in service, and 
the medical opinions noting no joint, orthopedic or 
neurologic involvement attributable to the veteran's burn to 
the right lower extremity.  While the examiner did note in 
December 1998, that the veteran had ankle symptoms, that 
developed coincident with the burn.  The examiner 
specifically noted that there was referred pain from the 
burn.  However, it should be noted that service connection is 
currently in effect for tenderness resulting from the burn.  

The medical opinions that speculate on a possible 
relationship between the service connected burn and 
additional current right ankle disability are premised on the 
occurrence of injuries and treatment that the service medical 
records, and the veteran's own testimony show did not happen.  
The one examiner who looked at the record essentially 
concluded that there was no additional right ankle disability 
that could be attributed to service.

The record is absent any competent and probative opinion 
directly relating chronic synovitis or degenerative joint 
disease of the right ankle to service, or to service-
connected disability.  As such the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection and the claim is denied.  
38 U.S.C.A. § 5107(b).



ORDER

Service connection for a right ankle disorder, to include 
degenerative arthritis and/or synovitis, is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

